--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Careview Communications, Inc. 8-K [careview-8k_042611.htm]
 
 
Exhibit 10.79

 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of April 21,
2011 by and among HealthCor Partners Fund, L.P., a Delaware limited partnership
with a principal office located at Carnegie Hall Towers, 152 West 57th Street,
New York, NY 10019 (“HealthCor Partners”), HealthCor Hybrid Offshore Master
Fund, L.P., a Cayman Islands limited partnership with a principal office located
at Carnegie Hall Towers, 152 West 57th Street, New York, NY 10019 (“HealthCor
Offshore” and together with HealthCor Partners, the “Secured Parties”), CareView
Communications, Inc., a Nevada corporation with a principal office located at
405 State Highway 121, Suite B-240, Lewisville, TX 75067 (“CareView NV”),
CareView Communications, Inc., a Texas corporation with a principal office
located at 405 State Highway 121, Suite B-240, Lewisville, TX 75067 (“CareView
TX”) and CareView Operations, LLC, a Texas limited liability company with a
principal office located at 405 State Highway 121, Suite B-240, Lewisville, TX
75067 (“CareView LLC” and together with CareView TX and CareView NV,
collectively referred to herein as the “Grantor”).


RECITALS


A.           The Secured Parties and CareView NV have entered into that certain
Note and Warrant Purchase Agreement dated of even date herewith (as the same may
be amended, modified or supplemented from time to time, the “Purchase
Agreement”; capitalized terms used herein are used as defined in the Purchase
Agreement), pursuant to which the Secured Parties have agreed to purchase
convertible promissory notes (the “Notes”) from CareView NV and advance cash to
CareView NV in exchange therefor.  The Secured Parties are willing to purchase
the Notes and make such cash advance to CareView NV, but only upon the
condition, among others, that the Grantor shall grant to the Secured Parties a
security interest in its Copyrights, Trademarks, Patents, and Mask Works (as
each term is defined below) to secure the Obligations (as defined in the
Security Agreement (as defined below)) under the Purchase Agreement and the
Transaction Documents.
 
B.           Pursuant to the terms of the Purchase Agreement and that certain
Pledge and Security Agreement by and among the Secured Parties and the Grantor,
of even date herewith (as the same may be amended, modified or supplemented from
time to time, the “Security Agreement”), the Grantor has granted to the Secured
Parties a security interest in all of Grantor’s right, title and interest,
whether presently existing or hereafter acquired, in, to and under all of the
Collateral.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its Obligations under the Purchase
Agreement and the Transaction Documents, the Grantor hereby represents,
warrants, covenants and agrees as follows:
 
AGREEMENT


To secure CareView NV’s Obligations under the Purchase Agreement and the
Transaction Documents, the Grantor grants and pledges to the Secured Parties a
security interest in all of Grantor’s right, title and interest in, to and under
the Grantor’s intellectual property (all of which shall collectively be called
the “Intellectual Property Collateral”), including, without limitation, the
following:
 
1.           Any and all right, title, and interest in and to the following: (a)
all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations, and copyright applications; (b) all renewals
of any of the foregoing; (c) all income, royalties, damages, and payments now or
hereafter due and/or payable under any of the foregoing, including, without
limitation, damages or payments for past or future infringements
 
 
 

--------------------------------------------------------------------------------

 


for any of the foregoing; (d) the right to sue for past, present, and future
infringements of any of the foregoing; and (e) all rights corresponding to any
of the foregoing throughout the world, whether now or hereafter existing,
created, acquired or held, and including without limitation those set forth on
Exhibit A attached hereto (collectively, the “Copyrights”);
 
2.           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;
 
3.           Any and all design rights that may be available to the Grantor now
or that may hereafter be existing, created, acquired or held;
 
4.           Any and all right, title, and interest in and to: (a) any and all
patents and patent applications; (b) all inventions and improvements described
and claimed therein; (c) all reissues, divisions, continuations, renewals,
extensions, and continuations-in-part thereof; (d) all income, royalties,
damages, claims, and payments now or hereafter due or payable under and with
respect thereto, including, without limitation, damages and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements thereof; and (f) all rights corresponding to any of the
foregoing throughout the world, whether now or hereafter existing, created,
acquired or held, and including without limitation the patents and patent
applications set forth on Exhibit B attached hereto (collectively, the
“Patents”);
 
5.           Any and all right, title, and interest in and to the following: (a)
all trademarks (including service marks), trade names, trade dress, and trade
styles and the registrations and applications for registration thereof and the
goodwill of the business symbolized by the foregoing; (b) all licenses of the
foregoing, whether as licensee or licensor; (c) all renewals of the foregoing;
(d) all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements of the foregoing, including the right to
settle suits involving claims and demands for royalties owing; and (f) all
rights corresponding to any of the foregoing throughout the world, whether now
or hereafter existing, created, acquired or held, and including without
limitation those set forth on Exhibit C attached hereto (collectively, the
“Trademarks”);
 
6.           All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively,
the  “Mask Works”);
 
7.           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
 
8.           All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;
 
9.           All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and
 
10.         All proceeds and products of the foregoing, including, without
limitation, all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.
 
This security interest is granted in conjunction with the security interest
granted to the Secured Parties under the Purchase Agreement and the Security
Agreement.  The rights and remedies of the Secured Parties with
 
 
2

--------------------------------------------------------------------------------

 


respect to the security interest granted hereby are in addition to those set
forth in the Purchase Agreement, the Security Agreement and the other
Transaction Documents, and those which are now or hereafter available to the
Secured Parties as a matter of law or equity.  Each right, power and remedy of
the Secured Parties provided for herein or in the Purchase Agreement, the
Security Agreement or any of the other Transaction Documents, or now or
hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to every right, power or remedy provided for herein and the
exercise by the Secured Parties of any one or more of the rights, powers or
remedies provided for in this Intellectual Property Security Agreement, the
Purchase Agreement, the Security Agreement or any of the other Transaction
Documents, or now or hereafter existing at law or in equity, shall not preclude
the simultaneous or later exercise by any person, including the Secured Parties,
of any or all other rights, powers or remedies.
 


[Signature page follows.]
 
 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.
 





 
GRANTOR:
   
Address of Grantor:
CAREVIEW COMMUNICATIONS, INC.,
 
a Nevada corporation
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO






 
CAREVIEW COMMUNICATIONS, INC.,
 
a Texas corporation
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO






 
CAREVIEW OPERATIONS, LLC
   
405 State Highway 121
Suite B-240
Lewisville, TX 75067
Attn: __________________________
By: /s/ Steven Johnson
Name: Steven Johnson
Title: President/COO






 
SECURED PARTIES:
   
Address of Secured Party:
HEALTHCOR PARTNERS FUND, L.P.
   
HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
By: HealthCor Partners Management L.P., as Manager
 
By: HealthCor Partners Management, G.P., LLC, as General Partner
 
By: /s/ Jeffrey C. Lightcap
Name: Jeffrey C. Lightcap
Title: Senior Managing Director





Address of Secured Party:
HEALTHCOR HYBRID OFFSHORE MASTER FUND, L.P.
   
HealthCor Partners
Carnegie Hall Towers
152 West 57th Street
New York, NY 10019
By: HealthCor Hybrid Offshore G.P., LLC, as General Partner
 
By: /s/ Steven J. Musumeci
Name: Steven J. Musumeci
Title: Chief Operating Officer
